— Order, Supreme Court, New York County (Donald Sullivan, J.), entered February 23, 1982, insofar as it denied the branches of defendants’ motion to strike Items Nos. 1, 2, 3, 4 and 6 of plaintiffs’ notice for discovery and inspection, reversed, on the law, and the protective order granted to strike those five items without prejudice to a new and proper notice after completion of depositions, with costs. Generally, a party should specifically identify relevant documents through disclosure before serving a notice for discovery *800and inspection. (Rios v Donovan, 21 AD2d 409, 414.) In this proceeding, the plaintiffs’ notice is drawn in overly broad terms. The plaintiffs should have first examined defendants to ascertain the specific documents pertinent to their cause based upon the intentional infliction of emotional stress (84 AD2d 513). Therefore, defendants’ motion for a protective order will be granted without prejudice to plaintiffs’ right to serve a new and proper notice after they have deposed the defendants. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Bloom, JJ.